           Case 2:10-cr-00183-TS Document 87 Filed 04/04/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                    ORDER TO AMEND/CORRECT ORDER
                      Plaintiff,                    OF RESTITUTION

v.

CHRISTOPHER D. HALES,
                                                   Case No. 2:10-CR-183 TS
                      Defendant.
                                                   District Judge Ted Stewart



       As part of the Judgment, Defendant was ordered to pay restitution in the amount of

$700,000 to Elwood Nielsen. Mr. Nielsen has since passed away and the Court has received a

request from Lynn Nielsen, Mr. Nielsen’s widow and the representative of his estate, requesting

that further restitution payments be directed to her. Pursuant to 18 U.S.C. § 3663(a)(2), the

Court will grant Mrs. Nielsen’s request and directs the Clerk of Court to send future restitution

payments to her.

       SO ORDERED.

       DATED this 4th day of April, 2019.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge
